Petition for rehearing denied April 20, 1943                        ON PETITION FOR REHEARING                             (136 P.2d 259)
In a petition for rehearing, the appellant bank asserts that the record is entirely devoid of evidence that the credit committee of the respondent credit union approved the purported applications for loans involved in this case.
The form of such applications was mimeographed, and at the bottom thereof was the following:
"Credit Committee Report
"Date: _________________
      "On this date, the application of ______________________ has been approved — not approved. Reason: ________________ __________________________________________________________ __________________________________________________________ "Member               Member                Member
"Credit Committee".
Each application when presented to the credit committee contained the name of the applicant, the amount *Page 70 
of the loan requested, and other required information. As to every application involved in this case the report of the credit committee was signed by the required number of members thereof, but in no instance did the committee insert in its report the name of the applicant, nor did it state definitely therein whether the application had or had not been approved. That is to say, the words "not approved" were not crossed out, nor was any check mark placed beside the words "has been approved".
There is evidence in the record that when a loan was rejected by the credit committee a notation was made in its report, showing that fact; that in some instances the reason for the rejection was also noted; and that the signatures of credit committee members on a report, without anything else, showed that the application had been approved. There is also evidence that the note of the applicant for the amount of the loan requested was not procured until after the approval of the loan, and that such note, together with the application containing the report signed by members of the credit committee, was presented to the president or vice-president of the credit union at the time that the check for the amount of the loan was placed before him for his signature. The officers who consigned the checks with Zehrung testified that they did not affix their signatures to the checks unless approved applications for the respective loans were before them, which indicates that those officers regarded reports signed by the credit committee in the manner above described as equivalent to approval of the loans. This method of showing approval was fully understood by the officers of the credit union and was a matter of concern only to that corporation. *Page 71 
From the evidence in the case, which is substantial, the jury could have found that the loans in question were approved by the credit committee before the checks were cosigned by officers of the credit union. In fact, we do not see how the jury could well have found otherwise. In our former opinion, in considering the defendant's motion for a directed verdict, we viewed the evidence in the light most favorable to the plaintiff, and on that account did not discuss in detail the credit committee's reports.
The petition for rehearing is denied. *Page 72